MADDOX, Justice
(dissenting).
I would grant the petition for certiorari review. Michael Cagle was employed by the Lee Company. While unloading jeans at work, he injured his knee. He was treated by an authorized physician, Dr. Gaylon Rogers. After treatment, Dr. Rogers released Cagle to return to work, with certain restrictions. Cagle still had pain in his knee, so he sought the opinion of Dr. Frederick Flandry. Dr. Flandry performed surgery on Cagle’s knee. Dr. Flandry was not a doctor authorized by Lee.
Cagle sued Lee for workers’ compensation benefits. The trial court found that Cagle was permanently and totally disabled and awarded benefits accordingly. The trial court also ordered Lee to pay for the medical expenses Cagle had incurred while under the treatment of Dr. Flandry.
Lee argues that the trial court erred in ordering it to pay for the medical expenses resulting from the treatment by Dr. Flandry, an unauthorized physician. Section 25-5-77(a), Ala.Code 1975, states:
“If the employee is dissatisfied with the initial treating physician selected by the employer and if further treatment is required, the employee may so advise the employer, and the employee shall be entitled to select a second physician from a panel or list of four physicians selected by the employer.”
Except in an emergency care situation, the employer has the first right to select the treating physician, and the employer will not be held liable for treatment obtained by the employee without justification or notice to the employer. Allen v. Diversified Products, 453 So.2d 1063 (Ala.Civ.App.1984). I would grant the petition, so that we could examine the record to determine whether the trial court was correct in ordering Lee to pay for the medical expenses resulting from the treatment by an unauthorized doctor.
HOOPER, C.J., concurs.